RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 06a0356p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                      X
                                Plaintiff-Appellant, -
 JOHN C. BRIGGS,
                                                       -
                                                       -
                                                       -
                                                           No. 05-1381
            v.
                                                       ,
                                                        >
 JOHN E. POTTER, Postmaster General, United States     -
                                                       -
                               Defendant-Appellee. -
 Postal Service,

                                                       -
                                                      N
                        Appeal from the United States District Court
                   for the Western District of Michigan at Grand Rapids.
                      No. 03-00773—Gordon J. Quist, District Judge.
                                      Argued: June 6, 2006
                            Decided and Filed: September 15, 2006
                   Before: MARTIN, MOORE, and ROGERS, Circuit Judges.
                                      _________________
                                           COUNSEL
ARGUED: Brent W. Boncher, SCHENK, BONCHER & RYPMA, Grand Rapids, Michigan, for
Appellant. Michael L. Shiparski, ASSISTANT UNITED STATES ATTORNEY, Grand Rapids,
Michigan, for Appellee. ON BRIEF: Brent W. Boncher, SCHENK, BONCHER & RYPMA,
Grand Rapids, Michigan, for Appellant. Michael L. Shiparski, ASSISTANT UNITED STATES
ATTORNEY, Grand Rapids, Michigan, Martina M. Stewart, U.S. POSTAL SERVICE, Washington,
D.C., for Appellee.
                                      _________________
                                          OPINION
                                      _________________
        KAREN NELSON MOORE, Circuit Judge. Plaintiff-Appellant John Briggs brings this age-
and sex-discrimination lawsuit against the United States Postal Service (hereinafter “Postal
Service”) after he failed to obtain a promotion to the position of Environmental Compliance
Specialist. Briggs claims that a younger, female employee who was less qualified was awarded the
promotion because of her sex and age in violation of Title VII and 42 U.S.C. § 1981. Defendant-
Appellant the Postal Service argues that Jennifer Jendras, the employee who was promoted instead
of Briggs, was an overall stronger candidate. The Postal Service argues that its legitimate,
nondiscriminatory reasons for promoting Jendras include her greater educational attainment, her
greater years of experience working in an environmentally related field, as well as Briggs’s weaker


                                                1
No. 05-1381           Briggs v. Potter                                                        Page 2


interview performance. The district court granted summary judgment to the Postal Service,
concluding that Briggs had failed to present any direct evidence of discrimination or to demonstrate
pretext under the burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973). Briggs now appeals, arguing that he has established genuine issues of material fact
that preclude a grant of summary judgment to the Postal Service. For the reasons explained below,
we AFFIRM the district court’s grant of summary judgment to the Postal Service on both Briggs’s
age- and sex-discrimination claims.
                                         I. BACKGROUND
        Unless otherwise noted, the following facts are undisputed. Plaintiff-Appellant Briggs has
worked in Michigan for the Postal Service in a variety of positions since 1975. Joint Appendix
(“J.A.”) at 73-76 (Briggs Dep. at 6-9). Briggs began working on environmental issues in December
1995, when he was promoted to the position of District Environmental Compliance Coordinator
(“DECC”) in Grand Rapids, Michigan. As a DECC, Briggs was at an Executive and Administrative
Schedule (“EAS”) pay grade of 19. J.A. at 97 (Briggs Dep. at 30). In 2001, the Postal Service
engaged in a national reorganization which reduced the number of environmental compliance
positions. J.A. at 97-98 (Briggs Dep. at 30-31). As part of this reorganization, the seven DECC
positions that existed in the Great Lakes Area, consisting of the states of Michigan, Illinois, and
Indiana, were eliminated and replaced with four Environmental Compliance Specialists (“ECS”) for
the region. The job postings released in June 2001 for the new ECS positions stated that only the
existing DECCs were eligible to apply for the ECS positions, which meant that the pool of
applicants was limited to Briggs and the six other DECCs in the Great Lakes. The ECS positions
would be compensated at the EAS-23 pay grade. Two of the new ECS positions would be located
in Detroit, one would be in Chicago, and one in Indianapolis.
        Because Briggs was the DECC working in district farthest from the locations of the new ECS
positions and his home was not a commutable distance to any of the ECS positions, he would have
needed to relocate his family if he were to be selected for an ECS position. (Briggs Dep. at 36).
Before applications for the ECS positions were being accepted, Briggs contacted Phillip Pickard by
telephone to discuss his concerns about the need to relocate. Pickard held the title of Manager of
Environmental Programs, would be supervising those who would be selecting the new ECS
positions, and was one of Briggs’s functional managers. Briggs questioned Pickard over the
telephone about why the two new ECS positions in Michigan were to be located on the east side of
the state rather than on the west side where Briggs worked as a DECC. Pickard explained that the
Postal Service faced a greater likelihood of environmental fines and citations on the east side of the
Michigan. Briggs responded that he didn’t think that it was fair that he was the only DECC who
would have to relocate in order to be eligible for an ECS position. Briggs reports that Pickard
responded, “Well, based on your background and experience . . . [y]ou’re very well qualified; you
won’t have a problem finding a job someplace else.” J.A. at 111 (Briggs Dep. at 44). Confused by
this response, Briggs asked Pickard what he meant by that statement. Pickard replied, “Well, there
are other DECCs who have much less time than you do in the postal service and would have a lot
harder time finding a residual position if they weren’t one of the successful bidders [for the ECS
positions].” Id. Briggs expressed his concern that Pickard’s statements suggested that the decision-
makers had already begun to consider whom to place in the various ECS positions, and then ended
the phone conversation.
        After considering the relocation, Briggs decided he would be willing to move to Detroit or
Chicago, and so he applied for those three ECS positions. In June 2001, Briggs submitted written
applications for these three positions, along with the required “KSA” essays to demonstrate that he
possessed the necessary knowledge, skills, and abilities for the ECS position. Towards the end of
July 2001, Briggs and the other ECS applicants were asked to come to the Postal Service’s area
office in Bloomingdale, Illinois to interview with Pickard and the review board. Judy Wingo-
No. 05-1381           Briggs v. Potter                                                         Page 3


Stalinger, an Area Environmental Compliance Specialist and a functional manager of Briggs and
the other DECCs, was the chairperson of the ECS selection review committee. After the interviews,
the review committee issued recommendations about the ECS candidates to Pickard, and Briggs was
not one of the four recommended candidates. Pickard was not obligated to follow the
recommendations of the review board, but because he agreed with their choices, he approved their
four recommended candidates for the four ECS positions. Out of the seven applicants, six were men
and one, Jennifer Jendras, was a woman. Five of the seven applicants including Briggs were over
the age of forty, and two including Jendras were in their thirties. Jendras was chosen for the
Chicago position, and the two Michigan and the Indianapolis positions were offered to male
employees in their forties. After Briggs was not selected for the ECS position, he worked for a few
months as a Manager of Retail Sales before becoming a Manager of Injury Compensation. Both of
these positions were at the EAS-19 pay grade. In December 2003, Briggs was promoted to the
position of Manager of Vehicle Maintenance for the Greater Michigan district, compensated at the
EAS-21 pay grade.
        On October 23, 2003, Briggs filed this lawsuit against the Postal Service, alleging that he
was denied the promotion to the ECS position in favor of Jendras because of his age and sex in
violation of Title VII and 42 U.S.C. § 1981. Discovery ensued, and on December 10, 2004, the
Postal Service filed a motion for summary judgment, alleging that there were no genuine issues of
material fact and that defendant was entitled to judgment as a matter of law on all of Briggs’s claims.
Briggs opposed the motion, arguing that under a theory of either direct or indirect evidence of
discrimination, he had established genuine issues of material fact on his age and sex claims that
required submission to a jury. In an opinion dated March 1, 2005, the district court granted
summary judgment to defendant after it determined that Briggs had not established any genuine
issues of fact about whether the Postal Service’s asserted reason for hiring Jendras, that she was an
overall superior candidate, was a pretext for discrimination. The district court also rejected portions
of Briggs’s affidavit for consideration at the summary-judgment stage, because the court found that
the statements were assertions of argument rather than of fact, and were inconsistent with his
previous deposition. The court then rejected Briggs’s claim that Pickard’s conversation with him
in June 2001 constituted direct evidence of age or sex discrimination. Finally, the district court
granted judgment as a matter of law to defendant on Briggs’s § 1981 claim. The district court
dismissed Briggs’s claims with prejudice, and Briggs filed a timely notice of appeal.
                                          II. ANALYSIS
        “We review de novo the district court’s grant of summary judgment.” Ercegovich v.
Goodyear Tire & Rubber Co., 154 F.3d 344, 349 (6th Cir. 1998). The district court’s grant of
summary judgment to the Postal Service was proper “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter
of law.” Fed. R. Civ. P. 56(c). “A dispute over a material fact is not considered ‘genuine’ unless
a reasonable jury could return a verdict for the nonmoving party.” Shamaeizadeh v. Cunigan, 338
F.3d 535, 544 (6th Cir. 2003).
A. The District Court’s Refusal to Consider Portions of Briggs’s Affidavit
        As a preliminary matter, we review the district court’s refusal to consider a portion of
Briggs’s affidavit, which Briggs submitted as an appendix to his motion in opposition to the Postal
Service’s motion for summary judgment, when the district court was considering the summary-
judgment motion. As this decision was an evidentiary ruling, we review the district court’s refusal
to consider a portion of Briggs’s affidavit for an abuse of discretion. Aerel, S.R.L., v. PCC Airfoils,
L.L.C., 448 F.3d 899, 906 (6th Cir. 2006). “A district court abuses its discretion when it relies on
erroneous findings of fact, applies the wrong legal standard, misapplies the correct legal standard
No. 05-1381           Briggs v. Potter                                                            Page 4


when reaching a conclusion, or makes a clear error of judgment.” Id. (internal quotation marks
omitted).
         Briggs argues that Pickard’s statements to him over the telephone in June 2001 made before
applications for the ECS positions were even being accepted constitute direct evidence that unlawful
age and sex discrimination motivated the ECS promotion decision. At oral argument, Briggs argued
that Pickard’s statements indicate that Pickard had preselected the ultimately successful candidates
before the formal ECS selection process began, and that this constitutes direct evidence of age and
sex discrimination, or in the alternative, evidence of pretext under the McDonnell Douglas burden-
shifting framework. Briggs first recounted Pickard’s alleged June 2001 statements in his deposition,
and then later in greater detail in his affidavit. In his deposition, Briggs stated that, during the June
2001 conversation with Pickard, Briggs expressed his unhappiness to Pickard that Briggs was the
only DECC who would have to move in order to take one of the new ECS positions. In response,
Briggs stated that Pickard said, “Well, based on your background and experience . . . [y]ou’re very
well qualified; you won’t have a problem finding a job someplace else.” J.A. at 111 (Briggs Dep.
at 44). Briggs then testified that he asked Pickard what he meant by that response, to which Briggs
testified that Pickard said, “Well, there are other DECCs who have much less time than you do in
the postal service and would have a lot harder time finding a residual position if they weren’t one
of the successful bidders [for an ECS position].” Id. In his subsequent affidavit, Briggs stated that
during his June 2001 phone conversation with Pickard:
        ¶ 19    Mr Pickard told affiant that affiant would not have a problem finding another
                job [within the Postal Service], whereas the less-qualified and less-
                experienced selected candidates, including Jennifer Jendras, would have a
                more difficult time finding alternative positions within the Postal Service due
                to their limited knowledge and experience in Postal operations.
        ¶ 20    In other words, Mr. Pickard all but advised that despite his superior
                qualifications, affiant was not going to be promoted.
J.A. at 314 (Briggs Aff. at ¶¶ 19-20) (alterations in original).
        The district court refused to consider both the statement in the affidavit about Jendras and
the other subsequently selected candidates as being less qualified than Briggs and the sentence in
¶ 20 of the affidavit because it concluded that these statements “are lawyer argument rather than
statements of fact to be considered in determining whether this case should go forward.” J.A. at 520
(Dist. Ct. Op. at 6). The district court properly relied upon Federal Rule of Civil Procedure 56(e),
which states that supporting affidavits “shall be made on personal knowledge,” and “shall set forth
such facts as would be admissible in evidence, and shall show affirmatively that the affiant is
competent to testify to the matters stated therein.” We firmly agree with the district court’s decision
to strike ¶ 20 of the affidavit, because this portion was on its face explicitly not a reflection of fact
but rather an argumentative interpretation of statements of fact from the June 2001 telephone
conversation, as evidenced by the terms “[i]n other words,” and “all but advised.” Striking ¶ 20 of
Briggs’s affidavit was proper under Rule 56(e) and therefore was not an abuse of discretion.
        Whether the district court’s decision to strike the description of Jendras as less qualified than
Briggs and other more senior, non-selected ECS candidates was an abuse of discretion is a closer
question. The district court concluded that this statement was inconsistent with the earlier
deposition and therefore inappropriate for consideration at the summary-judgment stage under Reid
v. Sears, Roebuck & Co., 790 F.2d 453, 460 (6th Cir. 1986) (stating that “[a] party may not create
a factual issue by filing an affidavit, after a motion for summary judgment has been made, which
contradicts her earlier deposition testimony”). J.A. at 520-51 (Dist. Ct. Op. at 6-7). The district
court therefore relied upon the principle that Briggs’s failure to mention such a material piece of
No. 05-1381              Briggs v. Potter                                                                  Page 5


evidence when asked about the June 2001 telephone conversation during the deposition was akin
to admitting at the deposition that such evidence did not exist. The district court reasoned that
Briggs’s subsequent statement that the material piece of evidence did exist was therefore
contradictory. The district court also stated, “It is inconceivable to this court that, if Pickard had
actually said that Jendras was less qualified than Briggs, Briggs would not have mentioned this fact
during his deposition.” Id.
        In these circumstances, we conclude that the district court’s refusal to consider the affidavit’s
description of Jendras and the other subsequently selected ECS candidates as less qualified was an
abuse of discretion for two reasons. First, the district court essentially stated that it did not believe
that Pickard had actually called Jendras less qualified, and it appears that this disbelief factored into
the district court’s admissibility determination. This adverse determination against Briggs as the
nonmoving party is inconsistent with the district court’s obligation to view the evidence in the light
most favorable to Briggs. The Supreme Court explains:
        Credibility determinations, the weighing of the evidence, and the drawing of
        legitimate inferences from the facts are jury functions, not those of a judge, whether
        [the judge] is ruling on a motion for summary judgment or for a directed verdict.
        The evidence of the non-movant is to be believed, and all justifiable inferences are
        to be drawn in [the nonmovant’s] favor.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). See also Pack v. Damon Corp., 434 F.3d
810, 813-14 (6th Cir. 2006) (“In evaluating a motion for summary judgment, the evidence must be
viewed in the light most favorable to the nonmoving party.”).
        Second, our most recent precedent on whether or not a subsequent affidavit is
“contradictory” to a previous deposition for the purposes of admissibility at the summary-judgment
stage clarifies a relatively narrow definition of a contradiction. In Aerel, we declined to extend the
Reid rule barring the admission of contradictory affidavits to bar “a party who was not directly
questioned about an issue [at deposition] from supplementing incomplete deposition testimony with
a sworn affidavit.” 488 F.3d at 907. We reasoned:
        Such an affidavit fills a gap left open by the moving party and thus provides the
        district court with more information, rather than less, at the crucial summary
        judgment stage. Because the deponent is under no obligation to volunteer
        information not fairly sought by the questioner, we see no reason to apply Reid and
        its progeny to such a situation.
Id. While Briggs was questioned generally about that June 2001 conversation, he was not expressly
asked what Pickard had said to him during that conversation. As Briggs was not under any
obligation to volunteer everything Pickard said during that conversation, he should not be prevented
from providing greater detail in a later affidavit. With the benefit of our reasoning Aerel,1 we
conclude that the district court did abuse its discretion excluding the reference in Briggs’s affidavit
to the ECS candidates who were eventually selected as being less qualified than Briggs.
Nevertheless, for the reasons explained below, even when considering this additional phrase of
Briggs’s affidavit, we conclude that Briggs has been unable to show the existence of any genuine
issue of material fact on either his age- or sex-discrimination claims.




        1
          As Aerel was not decided until May 2006, the district court did not have the benefit of the decision when
deciding this issue.
No. 05-1381               Briggs v. Potter                                                                      Page 6


B. Briggs’s Age-Discrimination Claim
        Briggs argues that this court should reverse the district court’s dismissal of his age-
discrimination claim2 because he has demonstrated genuine issues of material fact under both a
direct-evidence theory and a burden-shifting theory of discrimination. Briggs is correct that he can
establish age discrimination either by presenting direct evidence of discrimination or by proceeding
under McDonnell Douglas’s burden-shifting framework. See Rowan v. Lockheed Martin Energy
Sys., Inc., 360 F.3d 544, 548-49 (6th Cir. 2004). “Direct evidence of discrimination is that evidence
which, if believed, requires the conclusion that unlawful discrimination was at least a motivating
factor in the employer’s actions.” Wexler v. White’s Fine Furniture, Inc. 317 F.3d 564, 570 (6th Cir.
2003) (en banc) (internal quotation marks omitted). In order to establish a prima facie case of age
discrimination relying upon indirect evidence of discrimination under the burden-shifting
framework, Briggs must establish “that: (1) he is a member of the protected class, that is, he is at
least forty years of age; (2) he was subjected to an adverse employment action; (3) he was qualified
for the position; and (4) he was treated differently from similarly situated employees outside the
protected class.” Mitchell v. Vanderbilt Univ., 389 F.3d 177, 181 (6th Cir. 2004). Once Briggs
establishes a prima facie case of age discrimination, the burden shifts to the Postal Service to
articulate a legitimate, nondiscriminatory reason for the adverse action. Rowan, 360 F.3d at 547.
“If they do so, the burden shifts back to [Briggs], who must establish that the legitimate reasons
offered by the defendant were just a pretext for decisions actually motivated by an unlawful bias
against age.” Id. Upon review of the record, we agree with the district court that Briggs has failed
to defeat the Postal Service’s motion for summary judgment using either theory of age
discrimination.
        Briggs argues that Pickard’s alleged statement made to him over the telephone in June 2001
is direct evidence that younger candidates were selected for the ECS positions because of their age.
We disagree. As recounted in both Briggs’s deposition and affidavit, Pickard’s statements
suggesting that he may have preselected ECS candidates based upon a consideration of whether the
remaining unselected candidates could be otherwise placed within the Postal Service do not
constitute direct evidence of age discrimination. Even when viewed in the light most favorable to
Briggs, the statements do not refer to the subsequently selected candidates’ ages, but rather to their
years of service, which the Supreme Court has stated is an analytically distinct factor from age. See
Hazen Paper Co. v. Biggins, 507 U.S. 604, 611 (1993) (“Because age and years of service are
analytically distinct, an employer can take account of one while ignoring the other, and thus it is
incorrect to say that a decision based on years of service is necessarily ‘age based.’”). Briggs has
been unable to present any direct evidence that the Postal Service failed to promote him to the
position of ECS because of his age.
       Briggs also argues that he has established a prima facie case of age discrimination based
upon indirect evidence, and the Postal Service does not dispute that he has established a prima facie
case. The Postal Service argues, however, that it gave Jendras the ECS position for the

         2
           Briggs incorrectly but adamantly alleges age discrimination in violation of Title VII, rather than the Age
Discrimination in Employment Act (“ADEA”). J.A. at 11-12 (Complaint at ¶ 27); Appellant Reply Br. at 15 (attempting
to distinguish his case from that in Hazen Paper Company v. Biggins, 507 U.S. 604 (1993), on the grounds that Biggins,
unlike his case, is an age-discrimination case brought under the ADEA). Title VII provides protection from
discrimination on the basis of race, color, religion, sex, or national origin, but does not provide protection from age
discrimination. 42 U.S.C. § 2000-e2 et seq. The ADEA, 29 U.S.C. § 621 et seq., is the federal statute that prohibits age
discrimination, and the ADEA does prohibit age discrimination against federal government employees. See 29 U.S.C.
§ 633a. The district court did not correct Briggs’s confusion about the scope of Title VII nor did the court refer to the
ADEA other than a few citations to ADEA cases. The Postal Service draws attention to the fact that Briggs did not bring
an ADEA claim, but proceeds to argue that, even if the court treats his age-discrimination claim as an ADEA claim,
Briggs has still failed to defeat defendant’s motion for summary judgment. Appellee Br. at 14-17. Similarly, we will
proceed to treat Briggs’s age-discrimination claim as though it were properly brought under the ADEA.
No. 05-1381           Briggs v. Potter                                                           Page 7


nondiscriminatory reasons that Jendras was a better overall candidate in terms of experience and
education and that Briggs performed poorly during his interview. Appellee Br. at 14. The district
court accepted these nondiscriminatory reasons for promoting Jendras, and concluded that Briggs
failed to demonstrate that they were pretextual.
         Briggs may show that the Postal Service’s articulated reasons for hiring Jendras were a
pretext for illegal discrimination in three ways. “To make a submissible case on the credibility of
his employer's explanation, the plaintiff is required to show by a preponderance of the evidence
either (1) that the proffered reasons had no basis in fact, (2) that the proffered reasons did not
actually motivate [the adverse employment action], or (3) that they were insufficient to motivate [the
adverse employment action].” Manzer v. Diamond Shamrock Chems. Co., 29 F.3d 1078, 1084 (6th
Cir. 1994) (emphases in original) (internal quotation marks omitted). The district court considered
all three methods of proving pretext, and concluded that Briggs had failed to prove any of the three.
Upon review, we agree with the district court’s conclusion.
         First, the district court was correct in concluding that Jendras’s higher educational attainment
and her greater experience in environmental compliance are such that Briggs has not shown that the
proffered reason of her overall stronger candidacy had no basis in fact. See, e.g., Sutherland v.
Michigan Dep’t of Treasury, 344 F.3d 603, 617 (6th Cir. 2003) (finding no genuine issue of material
fact as to pretext when plaintiff, who had more years of experience, had less extensive educational
background than promoted employee). The undisputed facts show that Jendras had a more extensive
educational background and had more years of experience in environmental compliance. While
Briggs has a bachelor’s degree in business administration and no graduate degree, Jendras has a
bachelor’s degree in environmental health and safety, as well as an MBA and a Master’s degree in
Public Health. Jendras has also worked in environmental-related positions since at least 1990,
whereas Briggs has only worked in an environmental-related position since December 1995.
        Briggs has also failed to show that Jendras’s greater experience and education and Briggs’s
poor interview did not actually motivate the Postal Service’s decision. Although at first blush
Pickard’s June 2001 telephone conversation with Briggs might appear to provide evidence of pretext
about Pickard’s actual motivation, the timing of the statement in relation to the selection process
negates any pretextual inference. Even assuming this statement was made exactly as Briggs
recounts — with Pickard indicating that he thought Jendras was less qualified and less experienced,
but that she would be harder to place in a residual position because of her fewer years of service with
the Postal Service — Pickard made this statement before he and the review board had a chance to
compare Jendras and Briggs as ECS candidates, either on paper or through the interview process.
After the written and interview process, Pickard felt that Jendras’s “overall interview performance,
her education, [and] her experience” made her a superior candidate for the Chicago ECS position
compared to Briggs. J.A. at 245 (Pickard Dep. at 19). Pickard recounted, and Briggs does not
dispute, that Briggs’s “interview went very poorly actually.” J.A. at 239 (Pickard Dep. at 13).
Review board chairperson Wingo-Stalinger stated that she “primarily used the results of the
interview” to determine which candidates best met the requirements of each ECS position, and that
she weighted the interview at about 75% of her assessment of the candidates. J.A. at 174, 177
(Wingo-Stalinger Dep. at 25, 28). Under these circumstances, Briggs does not present sufficient
evidence such that a reasonable jury could conclude that the Postal Service’s articulated
nondiscriminatory reason was not its actual motivation in promoting Jendras.
       Finally, Briggs has been unable to create a genuine issue of material fact as to pretext by
showing that Jendras’s greater educational and environmental experience and his poor interview
were insufficient to motivate the Postal Service to promote Jendras over him. The uncontroverted
evidence shows that Pickard and the review board viewed Jendras as a better fit for the ECS position
because of her greater education and experience and her more successful interview.
No. 05-1381           Briggs v. Potter                                                          Page 8


        Briggs places a great deal of emphasis upon two points, which he alleges constitute evidence
of pretext. First, Briggs argues that the Postal Service deviated from several policies and standard
procedures in the ECS selection process. Appellant Br. at 19. However Briggs himself admits that
this environmental compliance reorganization process had to occur “in a very short time frame.”
J.A. at 106 (Briggs Dep. at 39). The Postal Service has offered reasonable explanations for any
minor deviations from established procedure, see Appellee Br. at 26-30, and Briggs has not
explained how any of these alleged procedural irregularities prejudiced him in the selection process
or indicate “any dishonesty or bad faith” on behalf of the Postal Service. Williams v. Columbus
Metro. Hous. Auth., 90 F. App’x 870, 876 (6th Cir. 2004) (unpublished opinion). “[T]he
inconsistencies cited by [Briggs] relate entirely to matters of process and have no bearing on
[defendant’s] reasons for not promoting [him].” Id. at 877. Briggs also repeatedly asserts that he
believes that he was more qualified than Jendras, primarily because he had worked for the Postal
Service longer and because he felt his answers to the “KSA’s” were objectively superior to hers.
Appellant Br. at 35. Briggs’s “subjective view of [his] qualifications in relation to those of the other
applicants, without more, cannot sustain a claim of discrimination.” Hendrick v. Western Reserve
Care Sys., 355 F.3d 444, 462 (6th Cir. 2004). Briggs has not produced evidence such that a
reasonable jury could conclude that the Postal Service’s proffered reasons for hiring Jendras
constituted a pretext for illegal age discrimination, and so we affirm the district court’s grant of
summary judgment to the Postal Service on Briggs’s age-discrimination claim.
C. Briggs’s Sex-Discrimination Claim
        The district court also granted summary judgment to the Postal Service on Briggs’s sex-
discrimination claim. Upon review, Briggs’s sex-discrimination claim is much more precarious than
his claim of age discrimination. Briggs presents no direct evidence that Jendras was selected
because she is female, but he merely states repeatedly without the support of any evidence that it is
his opinion that “[f]emales are regularly favored for promotion at the Postal Service as a matter of
course and unwritten policy.” J.A. at 10 (Complaint at ¶ 20); Appellant Br. at 8. As for Briggs’s
attempt to prove his sex-discrimination claim under the McDonnell Douglas burden-shifting
approach, that too cannot survive the Postal Service’s motion for summary judgment.
        Both parties and the district court failed to identify Briggs’s sex-discrimination claim as a
reverse-discrimination claim. A reverse-discrimination claim carries a different and more difficult
prima facie burden. A plaintiff in a reverse-discrimination claim has established a prima facie case
upon showing that “background circumstances support the suspicion that the defendant is that
unusual employer who discriminates against the majority . . . and upon a showing that the employer
treated differently employees who were similarly situated but not members of the protected group.”
Yeager v. Gen. Motors Corp., 265 F.3d 389, 397 (6th Cir. 2001) (internal quotation marks omitted);
see also Sutherland, 344 F.3d at 614. Briggs has not produced a shred of evidence that the Postal
Service is the unusual employer who discriminates against men. Furthermore, the “background
circumstances” that only one DECC out of seven was female and relatedly, that the three other
DECCs promoted to ECS were male, strongly suggest that the Postal Service does not discriminate
against men. Briggs has failed to make a prima facie showing of reverse sex discrimination. We
affirm the district court’s grant of summary judgment to the Postal Service on Briggs’s sex-
discrimination claim.
D. Briggs’s § 1981 Claim
        Finally, we conclude that the district court correctly dismissed as a matter of law Briggs’s
claim of age discrimination in violation of 42 U.S.C. § 1981. J.A. at 530 (Dist. Ct. Op. at 16).
Although the district court did not address Briggs’s sex-discrimination claim under § 1981, that
claim also fails as a matter of law for the same reasons. Federal employees must rely upon Title VII
and other federal antidiscrimination statutes like the ADEA that apply to the federal government as
No. 05-1381           Briggs v. Potter                                                        Page 9


the exclusive remedy for combating illegal job discrimination. “In amending Title VII [and other
federal statutes] to include federal employees, Congress created an exclusive judicial remedy for
claims of discrimination in federal employment.” Davis v. Runyon, No.96-4400, 1998 WL 96558,
at *5 (6th Cir. Feb. 23, 1998) (internal quotation marks omitted) (unpublished opinion). See also
Brown v. Gen. Servs. Admin., 425 U.S. 820, 835 (1976) (holding that a federal employee alleging
race discrimination under Title VII and 42 U.S.C. § 1981 may only pursue redress under Title VII).
                                         III. CONCLUSION
         As Briggs has failed to create any genuine issues of material fact on either his age- or sex-
discrimination claims and his 42 U.S.C.§ 1981 claims fail as a matter of law, we AFFIRM the
district court’s grant of summary judgment to the Postal Service.